UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7030


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BERNARD DONNELL SHERILL, a/k/a Nard,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:95-cr-00005-FDW-8)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noell Peter Tin, TIN, FULTON, WALKER & OWEN, PLLC, Charlotte,
North Carolina, for Appellant. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bernard Donnell Sherill appeals the district court’s

order granting his 18 U.S.C. § 3582(c) (2006) motion.                   We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   United

States   v.    Sherill,    No.    3:95-cr-00005-FDW-8      (W.D.N.C.    May   22,

2009).     We dispense with oral argument because the facts and

legal    contentions      are    adequately   presented    in   the    materials

before   the    court   and     argument    would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2